Citation Nr: 0930225	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  03-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with disc disease, currently evaluated as 20 percent 
disabling, and for an increased separately-assigned rating 
for left lower extremity radiculopathy associated with the 
lumbosacral strain with disc disease, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1982 to May 1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action that granted a 20 percent 
rating for lumbosacral strain from March 15, 2001, which the 
Veteran appealed.

In September 2004, the Board remanded the issue on appeal to 
the RO for further development.  By rating action of March 
2006, the RO expanded the grant of service connection for 
lumbosacral strain to include lumbar disc disease, assigned a 
temporary total rating (T/TR) of 100 percent under the 
provisions of 38 C.F.R. 
§ 4.30 from July 13 through September 30, 2004, and restored 
a schedular 20 percent rating from October 1, 2004.  That 
rating action also granted service connection and assigned a 
separate 10 percent disability rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8620 from September 26, 2003, 
for left lower extremity radiculopathy associated with the 
lumbosacral strain with disc disease.  

In April 2007 and June 2008, the Board remanded the matter on 
appeal for further development.  However, the Board concludes 
that another remand is necessary before a decision can be 
reached.  Therefore, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Reasons for Remand:  VA examination

A review of the evidence of record reflects that the 
Veteran's last VA examination for his lumbar spine was in 
February 2005.  As noted above, in a March 2006 rating 
decision, the RO granted service connection and assigned a 
separate 10 percent disability rating under 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8620 from September 26, 2003, 
for left lower extremity radiculopathy associated with the 
lumbosacral strain with disc disease.  

However, neither the February 2005 VA examination nor 
treatment records, the most recent of which are dated in 
2006, clearly indicate the degree of disability affecting the 
left lower extremity so that the Board may make a 
determination under the specific rating criteria under DC 
8620 for evaluating neuritis of the sciatic nerve.  Those 
criteria describe the symptoms expected to be shown where 
there is complete paralysis of that nerve for which an 80 
percent rating is assigned.  Specifically, the criteria 
provide that "the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost."  For lesser degrees of 
disability with incomplete paralysis, lower ratings are 
assigned.  38 C.F.R. § 4.124a, DC 8620.

In this case, the 10 percent rating presently assigned 
contemplates a "mild" degree of neurological impairment to 
the left lower extremity, and the next higher or 20 percent 
rating, will be assigned for a "moderate" degree of 
impairment.  A 40 percent rating is assigned for a 
"moderately severe" degree of disability, and a 60 percent 
rating for a "severe" degree "with marked muscular 
atrophy".  38 C.F.R. § 4.124a, DC 8620.  

As reflected in a June 2005 VA treatment entry, on physical 
examination there was 4/5 strength throughout the muscle 
groups of the bilateral lower extremities but examination of 
the left lower extremity was difficult due to extreme 
discomfort in the left leg with straight leg raising or any 
attempt at extension of the knee.  The Board concludes that 
this information is insufficient upon which to base an 
evaluation, and that making a determination is also 
complicated by the passage of time since the last VA 
examination and treatment reports and by internal derangement 
of the left knee which is also service-connected, the 
symptoms of which were not distinguished by examiners from 
the symptoms resulting from the left lower extremity 
radiculopathy.  Consequently, because the left lower 
extremity evaluation is intertwined with the claim for an 
increased evaluation for lumbosacral strain with disc 
disease, this matter as a whole must once again be remanded 
for further development of the medical evidence to include a 
VA examination.
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any 
additional VA treatment records dated from 
February 2006 to the present pertaining to 
the service-connected lumbosacral strain 
with left lower extremity radiculopathy.

2.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the severity and manifestations of his 
service-connected lumbosacral strain with 
disc disease and left lower extremity 
radiculopathy.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected 
disabilities.  The examiner should comment 
on how the service-connected disabilities 
affect the Veteran's employment and daily 
life.  38 C.F.R. § 4.10.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's 
disabilities under the applicable rating 
criteria.  

Specifically, all applicable range of 
motion and neurological findings to 
include any radiculopathy should be 
recorded.  The presence of objective 
evidence of functional loss due to pain, 
excess fatigability, incoordination, and 
weakness should also be noted, especially 
after repetitive movement, as should any 
additional disability due to these 
factors.  Regarding the left lower 
extremity radiculopathy the examiner 
should address the degree of neurological 
impairment of the sciatic nerve that 
affects the left lower extremity to 
include whether there is any degree of 
foot dangling or dropping; whether active 
movement is possible of the muscles below 
the knee and whether there is any degree 
of atrophy of those muscles, or whether 
the flexion of the knee is weakened as the 
result of sciatic nerve neurological 
impairment.  38 C.F.R. § 4.124a, DC 8620.  
The examiner should distinguish the degree 
of disability resulting from the left 
lower extremity radiculopathy and any 
impairment due to the service-connected 
internal derangement of the left knee. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the issue on appeal should 
be reviewed by the RO on the basis of 
additional evidence.  If any of the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




